Case 18-09243-JJG-11           Doc 404      Filed 06/11/19     EOD 06/11/19 14:38:09          Pg 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                                   )
                                                         )
SCOTTY’S HOLDINGS, LLC,                                  )       CASE NO. 18-09243-JJG-11
                                                         )       (Jointly Administered)
         Debtor(s) 1.                                    )


                              MOTION TO CONTINUE HEARING

         The debtors-in-possession (the “Debtors”), by counsel, move this Court for a continuance

of the hearing scheduled for June 12, 2019, at 1:30 p.m. (Eastern Time) (the “Hearing”). In

support of their Motion, Debtors state:

         1.      This matter is scheduled for a hearing on June 12, 2019, at 1:30 p.m. (Eastern

Time) on the Motion for Leave to File Class Proof of Claim [Doc. No. 268] filed by Robert D.

Brady, Jr. and Rachel Megquire; and Debtors’ Limited Objection to Motion for Leave to File

Class Proof of Claim [Doc. No. 293].

         2.      The parties are discussing settlement and need additional time to finalize their

agreement.

         3.      This request is not made to unduly delay these proceedings.




1
    The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans
    Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case
    No. 18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse
    Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-
    09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse Downtown
    Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-
    JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel,
    LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and
    Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.

                                                    1
Case 18-09243-JJG-11        Doc 404      Filed 06/11/19     EOD 06/11/19 14:38:09         Pg 2 of 4



       WHEREFORE, the Debtors request that the hearing set for June 12, 2019, at 1:30 p.m.

(Eastern Time) be continued and re-scheduled for the omnibus hearing set for July 22, 2019, at

1:30 p.m. (Eastern Time), and for any and all other relief just and proper in the premises.



                                              HESTER BAKER KREBS LLC

                                              By____/s/ John J. Allman
                                                   Jeffrey M. Hester
                                                   John J. Allman
                                                   Hester Baker Krebs LLC
                                                   One Indiana Square, Suite 1600
                                                   Indianapolis, IN 46204
                                                   (317) 833-3030
                                                   Fax: (317) 833-3031
                                                   Email: jhester@hbkfirm.com
                                                   Email: jallman@hbkfirm.com

                                              Attorneys for Debtors



                     [the balance of this page intentionally left blank]




                                                 2
Case 18-09243-JJG-11        Doc 404      Filed 06/11/19     EOD 06/11/19 14:38:09        Pg 3 of 4



                                    CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2019, a copy of the foregoing was filed electronically. Notice
of this filing will be sent to the following parties through the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system.

   •   Isaac M Gabriel isaac.gabriel@quarles.com
   •   Lucy Renee Dollens lucy.dollens@quarles.com
   •   Christopher Combest Christopher.combest@quarles.com
           o Counsel for Debtors

   •   Jason R Burke jburke@bbrlawpc.com
   •   Christopher C Hagenow chagenow@bbrlawpc.com
           o Counsel for The Huntington National Bank

   •   Daniel D. Bobilya dan@b-blegal.com
          o Counsel for AxiaTP

   •   John C. Cannizzaro john.cannizzaro@icemiller.com
   •   Jeffrey A. Hokanson jeff.hokanson@icemiller.com
           o Counsel for Precedent Countrywide Acquisitions, LLC

   •   Deborah J. Caruso dcaruso@rubin-levin.net
   •   Meredith R. Theisen mtheisen@rubin-levin.net
          o Counsel for 7th & Walnut Retail, LLC

   •   E. Davis Coots dcoots@chwlaw.com
           o Counsel for Retail Center at Precedent Park, LP

   •   Aaron E. Davis Aaron.Davis@bclplaw.com
          o Counsel for US Foods, Inc.

   •   Mary Jean Fassett mjf@mccarronlaw.com
          o Counsel for Get Fresh Produce, Inc.

   •   Craig Solomon Ganz ganzc@ballardspahr.com
          o Counsel for Store Master Funding VI, LLC

   •   Dustin R. DeNeal dustin.deneal@faegrebd.com
   •   Elizabeth M. Little Elizabeth.little@faegrebd.com
   •   Scott M. Pearson spearson@manatt.com
           o Counsel for Rewards Network Establishment Services, Inc.

   •   John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
          o Counsel for Campus Corner, LLC

   •   Frederick D. Hyman fhyman@mayerbrown.com
          o Counsel for Sase Kosan K.K.



                                                   3
Case 18-09243-JJG-11        Doc 404     Filed 06/11/19    EOD 06/11/19 14:38:09        Pg 4 of 4




   •   Brent E. Inabnit brenti@sni-law.com
          o Counsel for Martell Electric, LLC
          o Counsel for Fuerbringer Landscaping & Design, Inc.

   •   Anthony R. Jost tjost@rbelaw.com
          o Counsel for Jefferson Plaza, LLC

   •   Steven M. Lutz lutz@cchalaw.com
          o Counsel for Butler University

   •   John M. Mead jmead@indylegal.net
          o Counsel for CPC Building A, LLC

   •   Harley K. Means hkm@kgrlaw.com
   •   Jay P. Kennedy jpk@kgrlaw.com
           o Counsel for Carmel Lofts, LLC

   •   Kay Dee Baird kbaird@kdlegal.com
   •   C. Daniel Motsinger cmotsinger@kdlegal.com
          o Counsel for Moore Summit, LLC

   •   Amanda Quick Amanda.Quick@atg.in.gov
         o Counsel for State of Indiana

   •   Ronald J. Moore Ronald.Moore@usdoj.gov
   •   Harrison Edward Strauss harrison.strauss@usdoj.gov
          o Counsel for the U.S. Trustee

   •   Kenneth D. Peters kpeters@dresslerpeters.com
          o Counsel for Alliance Funding Group

   •   Jean S. Martin jeanmartin@forthpeople.com
          o Counsel for Robert D. Brady, Jr. and Rachel Megquier

   •   George S. Cressy III gcressy@southbank.legal
          o Counsel for Scotty’s Main Street, LLC

   •   U.S. Trustee    ustpregion10.in.ecf@usdoj.gov

       I further certify that on June 11, 2019, a copy of the foregoing was mailed by first-class U.S.
Mail, postage prepaid, and properly addressed to the following:

       n/a

                                            /s/ John J. Allman
                                            Jeffrey M. Hester
                                            John J. Allman


                                                  4
